Name: Commission Regulation (EC) No 2491/97 of 12 December 1997 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands
 Type: Regulation
 Subject Matter: processed agricultural produce;  regions of EU Member States;  cooperation policy;  trade;  economic policy
 Date Published: nan

 L 343/ 12 EN Official Journal of the European Communities 13 . 12. 97 COMMISSION REGULATION (EC) No 2491 /97 of 12 December 1997 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Commission Regulation (EC) No 3163/93 (4) is hereby replaced by the following: ' 1 . With a view to the application of Articles 2 and 3 of Regulation (EEC) No 2019/93 , the quantities of milk products in the forecast supply balance for the smaller Aegean islands that are eligible for Com ­ munity aid are as follows for 1998 : (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas, with a view to applying the provisions of Articles 2 and 3 of Regulation (EEC) No 2019/93 in the milk products sector, Commission Regulation (EC) No 206/97 0 establishes the annual forecast supply balance for milk products for the islands concerned for 1997; whereas, on the basis of information supplied concerning the islands' requirements, the forecast supply balance for 1998 should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, CN code Product List of islands Quantities  1998 ex 0403 10 Yoghurt Group A Group B 300 600 ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 December 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 184, 27. 7. 1993, p. 1 . (2) OJ L 248 , 14 . 10 . 1995, p. 39 . P) OJ L 33, 4 . 2 . 1997, p. 6. (4) OJ L 283, 18 . 11 . 1993, p. 18 .